Citation Nr: 9935845	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  94-35 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to an increased rating for residuals of a 
fracture of the left wrist with misalignment of the thumb, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for degenerative joint 
disease of the lumbosacral spine, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to May 
1992.

This appeal arises from a June 1993 rating decision of the 
Atlanta, Georgia, Regional Office (RO) that denied service 
connection for a left knee disorder, that awarded service 
connection for residuals of a left wrist fracture (evaluated 
as noncompensably disabling) and for degenerative joint 
disease of the lumbosacral spine (noncompensably disabling).  
Subsequently, in October 1994, an RO hearing officer assigned 
a 10 percent rating for the left wrist disability and a 10 
percent rating for the lumbosacral spine disability.  In 
April 1996, the Board of Veterans' Appeals (Board) remanded 
the matter for further adjudication, including the conduct of 
specialized Department of Veterans Affairs (VA) examinations.  
The veteran continues to express disagreement with the denial 
of his left knee disorder service connection claim as well as 
with the ratings to his service-connected left wrist 
disability and lumbosacral spine disability.

The left knee disorder service connection claim is the 
subject of the REMAND portion of this decision.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the veteran's left wrist disability rating and 
lumbosacral spine disability rating claims has been obtained.

2.  During service, the veteran suffered a distal radius 
fracture, which was reported to be healing. 

3.  During service, the veteran reported experiencing low 
back pain on various activities.

4.  On VA examination in September 1997, the veteran was 
found to have full range of motion of the left wrist, left 
thumb, and lumbosacral spine.  There was no reported 
functional loss due to pain.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than the current 10 
percent evaluation for a service-connected residuals of a 
fracture of the left wrist with misalignment of the thumb are 
not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5214, 5215 (1999).

2.  The criteria for a rating higher than the current 10 
percent evaluation for service-connected degenerative joint 
disease of the lumbosacral spine are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5292, 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board must determine if the veteran's 
increased disability rating claims are well grounded.  In 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the United 
States Court of Appeals for the Federal Circuit held that, 
under 38 U.S.C. § 5107(a) (West 1991), VA has a duty to 
assist only those claimants who have submitted well grounded 
(i.e., plausible) claims.  More recently, the United States 
Court of Appeals for Veterans Claims held that VA cannot 
assist a claimant in developing a claim which is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (1999). The 
threshold question is whether a claimant has submitted 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded.  If a 
claimant meets this threshold requirement, VA's duty to 
assist in developing the facts pertinent to the claim under 
38 U.S.C.A. § 5107 is triggered. 

A well-grounded claim requires competent evidence to the 
effect that the claim is "plausible" or "possible."  Epps, 
126 F.3d at 1468.  In determining whether a claim is well-
grounded, the supporting evidence is presumed to be true.  
King v. Brown, 5 Vet.App. 19, 21 (1993).

In October 1994, a hearing officer at the RO awarded 
compensable ratings to the veteran for two service-connected 
disabilities: a 10 percent rating for the left wrist 
disability and a 10 percent rating for the lumbosacral spine 
disability.  The veteran's increased rating claim is treated 
as a new claim and "is generally well grounded under 
38 U.S.C.A. § 5107(a) when a claimant indicates that a 
service-connected disability has increased in severity."  
Colayong v. West, 12 Vet.App. 524, 532 (1999).  The Board 
finds that the veteran's left wrist disability and 
lumbosacral spine disability claims are well grounded on the 
basis of his statements regarding his pain and limitation of 
motion and of function.  Accordingly, VA's duty to assist the 
appellant in the development of these claims has been 
triggered.  

The veteran has indicated that he has not been receiving any 
additional treatment for these disabilities.  Therefore, VA 
has fulfilled its obligation to obtain all relevant records 
of which it has notice. 

The Board now turns to the evaluation of each claim based on 
the respective rating criteria.

1.  Left wrist disability

The veteran's left wrist disorder is evaluated for purposes 
of VA compensation based on the Schedule for Rating 
Disabilities, 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5213, 
5214 (1999).  (The Board notes that in its June 1993 rating 
decision, the RO evaluated the veteran's left wrist disorder 
under 38 C.F.R. § 4.71a, DC 5212 (1999), which applies to 
disabilities of the elbow and forearm.  However, the RO has 
subsequently evaluated the veteran's disorder under the 
criteria of DC 5214 (ankylosis of the wrist) and DC 5215 
(limitation of wrist motion).)  The veteran's left wrist is 
currently evaluated as 10 percent disabling.  No higher 
evaluation exists under DC 5215.  However, under DC 5214, a 
20 percent rating is warranted if the minor wrist has 
favorable ankylosis in 20 degrees or 30 degrees dorsiflexion.  
A 30 percent rating is warranted if the affected wrist is the 
major wrist.

During active service, the veteran suffered an injury to his 
left wrist when he slipped and fell on ice.  As a result, 
according to his service medical records, he incurred a 
fracture in the distal radius of the left wrist, with minimal 
posterior angulation.  By February 1991, on radiographic 
examination, the horizontal fracture in the distal metaphysis 
of the left radius was healing; there was a slight continuum 
of normal evolutionary callus without other abnormality.  The 
examiner gave an impression of healing fracture, distal left 
radius without displacement.

The veteran states that he is left-handed and that he can 
perform only minor administrative tasks with his hands 
because of pain on writing or operating a computer for more 
than a few minutes at a time.

In February 1994, in his substantive appeal, he reported that 
he had loss of radius strength and pain on motion.

In March 1994, the veteran underwent a VA general medical 
examination.  At that time, he did not complain about his 
left wrist.  However, he complained about left thumb 
misalignment, lack of full motion of the thumb, and pain in 
the thumb.  The examining VA physician found no swelling or 
tenderness of the left wrist.  Dorsiflexion was to 75 
degrees, palmar flexion was to 55 degrees, radial deviation 
was to 20 degrees, and ulnar deviation was to 27 degrees.  
The examining physician also observed the left thumb, which 
was tender at the flenar area.  The veteran also had 
difficulty touching his left thumb to his small finger.  The 
diagnosis was arthralgia of the wrists and hands.

Moreover, the veteran has described his left wrist disability 
symptoms.  He testified at a June 1994 personal hearing that 
he had a misaligned left thumb and had difficulty with 
certain motions of that thumb along with difficulty in 
gripping items.  The hearing officer observed that difficulty 
and misalignment, stating that the thumb appeared to deviate 
a little bit in toward the palm of the hand.

The veteran underwent an additional VA examination of his 
left wrist disability in September 1997.  His major 
complaints were decreased mobility of the left thumb and pain 
in the left wrist when writing and hammering.  On range of 
motion testing, flexion was to 62 degrees, extension to 73 
degrees, pronation was within normal limits, and supination 
was to 62 degrees (with 90 degrees being the normal range of 
motion).  Deviation radially from neutral was 29 degrees, and 
deviation ulnarward was 28 degrees.  The left thumb had 
flexion at the metaphalangeal joint to 55 degrees and at the 
interphalangeal joint to 65 degrees.  Extension of both of 
these joints was normal, without any restriction.  Abduction 
was limited to 50 degrees, but adduction was within normal 
limits.  Further examination of the left wrist revealed no 
swelling or tenderness, and there appeared to be no 
deformity.  There appeared to be no fixed deviation of the 
hand.  Moreover, there was no evidence of weakness or 
deformity of the left thumb.  Radiographic examination of the 
left wrist and left hand was normal.  The examining VA 
physician concluded that there was no limitation of function 
of the left wrist or left thumb and that there was no 
indication of impairment of functional ability due to pain 
resulting from repetitive movements or flare-ups of the 
involved joints.  Indeed, the examining physician commented 
that there appeared to be no loss of coordination or 
fatigability of any involved parts that were examined.

In DeLuca v. Brown, 8 Vet.App. 202, 206 (1995), the Court 
held that the rule against pyramiding of benefits (see 
38 C.F.R. § 4.14 (1999)) "does not forbid consideration of a 
higher rating based on a greater limitation of motion due to 
pain on use including flare-ups."  See also Schafrath v. 
Derwinski, 1 Vet.App. 589, 592-93 (1991).  In addition, the 
Court stated that an examination should consider "the degree 
of additional range-of-motion loss due to any weakened 
movement, excess fatigability, or incoordination."  DeLuca, 
8 Vet.App. at 207; see 38 C.F.R. § 4.45 (1999).  Examinations 
should include an assessment of the degree of limitation of 
motion due to pain, weakened movement, excess fatigability, 
or incoordination.  See 38 C.F.R. §§ 4.40, 4.45 (1999).  
Additionally, under 38 C.F.R. § 4.59 (1999), "[t]he joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with the range of the opposite undamaged joint."

The Board notes that the veteran does not state that there is 
pain on range of motion of the left wrist.  Rather, he states 
that pain develops on writing and hammering.  However, the 
September 1997 VA examination was very thorough in its 
consideration and discussion of the factors needed for an 
analysis of the left wrist disorder as mandated by DeLuca and 
its progeny.

The Board notes a description of the veteran on private 
psychological evaluation in May 1992:  "[The veteran's] 
emphasis of his physical problems is viewed [as] simply 
attempting to further his disability claims."  However, the 
objective range of motion testing and clinical evidence, 
taken in conjunction with the veteran's own testimony 
regarding his symptoms, are a sufficient basis for the 
evaluation of his claim.

The absence of ankylosis precludes a higher rating under DC 
5214; moreover, even if there were ankylosis, the range of 
motion for the left wrist is greater than that encompassed by 
a 20 percent or a 30 percent rating (since the veteran is 
left-handed and his left wrist is his major wrist) under 
those criteria.

Accordingly, an increased evaluation for the veteran's left 
wrist disorder is not warranted.



2.  Lumbosacral spine disability

The veteran's degenerative joint disease of the lumbosacral 
spine is evaluated for VA compensation purposes under 
38 C.F.R. § 4.71a, DCs 5003 (degenerative arthritis), 5292 
(lumbar spine limitation of motion), and 5295 (lumbosacral 
strain.  The disorder is currently evaluated as 10 percent 
disabling.  Under DC 5003, ratings are based on limitation of 
motion, but if there is no limitation of motion, a 20 percent 
rating is warranted with x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups, with 
incapacitating exacerbations.  Under DC 5292, a 20 percent 
rating is warranted for moderate limitation of lumbar spine 
motion.  Under DC 5295, a 20 percent rating is warranted when 
there are muscle spasms on extreme forward bending or loss of 
lateral motion of spine, unilateral, in the standing 
position.  

While in service, the veteran received treatment for a 
lumbosacral condition several times.  The veteran reported 
having had back pain for several years in December 1978.  On 
examination, there was full range of motion, but slight 
paraspinal spasm and tenderness at L2-L5.  The assessment was 
mild lumbosacral strain.  A November 1980 service treatment 
record indicates that the veteran had been experiencing low 
back pain that had commenced at the right flank but that had 
since moved to the center of the back.  There was back 
tenderness on palpation and pain on straight leg raising to 
45 degrees.  In November 1985, the veteran complained of low 
back pain while playing tennis.  

In April 1988, he complained again of spraining his back 
while playing tennis.  On radiographic examination for low 
back pain and spasm, his lumbar spine had very minimal 
leftward convexity.  There was mild anterior hypertrophic 
spurring of the superior end-plates of L2 and 4.  The 
pedicles were intact.  The impressions were very minimal 
degenerative changes and minimal leftward convexity which 
might have been positional or with the possibility of slight 
scoliosis; otherwise, the radiographic examination was 
normal.  A different impression that same month was of left 
sacroiliac strain.

In July 1988, he reported still having recurrent low back 
pain.  The examination was unchanged, with tenderness over 
the left sacroiliac joint and mild spasm.  The impression was 
low back pain and strain.

In March 1993, the veteran was treated for mechanical low 
back pain.  He was given flexion exercises to perform.  The 
veteran also reported that his symptoms had improved 
somewhat.  The symptoms were non-radicular and they increased 
upon prolonged sitting.  He could touch his fingertips to his 
knees, side bending was to 30 degrees bilaterally, rotation 
was to 45 degrees bilaterally, and backward bending was to 10 
degrees bilaterally.  The examining physician found a 
flattened lordotic curve.  Straight leg raising was negative 
to 60 degrees bilaterally.  The assessment was mechanical low 
back pain and hypomobile lumbosacral spine.

On another March 1993 examination, the veteran had full range 
of motion, straight leg raising tests were negative, and deep 
tendon reflexes were equal.  On the right, there was 
paravertebral lumbar muscular tenderness on palpation.

On VA examination in March 1994, the veteran reported having 
back pain on extended standing for more than a few minutes or 
on extended sitting in the same position and having soreness 
upon lifting middle weight items.  The examining VA physician 
found no lumbosacral spasm.  On range of motion testing, 
forward flexion was to 70 degrees, backward extension was to 
35 degrees, lateral flexion was to 40 degrees, and rotation 
was to 55 degrees.  The diagnosis was degenerative arthritis, 
L4.

At the June 1994 personal hearing, the veteran testified that 
he did not have pain on motion, but that he had pain on 
standing.  While he did not recount having muscle spasms, he 
answered that he could feel tightness and aching in his lower 
back.

The veteran underwent another VA examination of his 
lumbosacral spine in September 1997.  The veteran complained 
of low back pain with increased use.  On range of motion 
testing of the lumbosacral spine, forward flexion was to 70 
degrees, backward extension was to 30 degrees, lateral 
flexion was to 45 degrees bilaterally, and rotation was to 45 
degrees bilaterally.  The examining VA physician commented 
that the veteran appeared to have full and normal range of 
motion, both actively and passively.  Testing for straight 
leg raising was negative bilaterally.  There was a half inch 
atrophy of the left quadricep.  But there was no sensory loss 
in either lower extremity or motor loss in either lower 
extremity or major muscle group.  There was no tenderness of 
the lumbosacral spine, and hip extension testing was negative 
bilaterally.  Radiographic of the lumbosacral spine revealed 
spondylotic changes.  The examining VA physician concluded 
that there was no limitation of function of the lower back 
and that there was no indication of impairment of functional 
ability due to pain resulting from repetitive movements or 
flare-ups of the involved joints.  Indeed, the examining 
physician commented that there appeared to be no loss of 
coordination or fatigability of any involved parts that were 
examined.

The Board again notes a description of the veteran on private 
psychological evaluation in May 1992:  "[The veteran's] 
emphasis of his physical problems is viewed [as] simply 
attempting to further his disability claims."  However, as 
discussed above, the objective range of motion testing and 
clinical evidence, taken in conjunction with the veteran's 
own testimony regarding his symptoms, are a sufficient basis 
for the evaluation of his claim.

The range of motion tests, particularly the various comments 
regarding full range of motion, preclude a higher evaluation 
under the diagnostic code for lumbar spine limitation of 
motion, DC 5292.  The Board also notes that the tests have 
been very comprehensive and have permitted an evaluation of 
the veteran's lumbosacral spine disability based on the 
criteria discussed by the Court in DeLuca.  As the VA 
physician concluded in September 1997, there was no 
functional loss due to pain or loss of coordination or 
fatigability.  Moreover, while spasms were reported during 
service, there is no current evidence of spasms, and the 
veteran testified at his hearing that he did not have spasms.  
Therefore, an increased evaluation under DC 5295 (for 
lumbosacral strain) is also unwarranted.  Finally, there is 
no radiographic evidence of the involvement of two or more 
major joints or two or more minor joint groups with 
incapacitating exacerbations.  Consequently, a higher rating 
under DC 5003 is unwarranted as well.

Accordingly, an increased rating for the veteran's 
lumbosacral spine disorder is not warranted.

ORDER

Entitlement to a higher rating than the 10 percent evaluation 
currently in effect for service-connected residuals of a 
fracture of the left wrist with misalignment of the thumb is 
denied.  Entitlement to a higher rating than the 10 percent 
evaluation currently in effect for service-connected 
degenerative joint disease of the lumbosacral spine is 
denied.


REMAND

It is the opinion of the Board that additional development is 
required prior to disposition of the veteran's left knee 
disorder claim.

Initially, the Board must determine whether the veteran's 
claim for service connection for a left knee disorder is well 
grounded.  In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), VA 
has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court) held that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (1999) (per curiam).  The threshold 
question is whether a claimant has submitted evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well-grounded.  If a claimant 
meets this threshold requirement, VA's duty to assist in 
developing the facts pertinent to the claim under 38 U.S.C.A. 
§ 5107 is triggered. 

A well grounded claim requires (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Epps, 126 F.3d at 1468; Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(per curiam) (table).  If the determinative issue involves 
medical causation, medical etiology, or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468.  In determining whether a claim is well-grounded, the 
supporting evidence is presumed to be true.  King v. Brown, 
5 Vet.App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post-service or 
post-presumption period may suffice.  Id.  

In his June 1992 claim, the veteran listed several instances 
of treatment for a "sore knee":  April 1982, April 1987, 
June 1989, and October 1991.   In April 1987, the veteran was 
seen for pain in the left knee that had been present for the 
past one to two months.  There was very slight tenderness at 
the medial joint space, but full range of motion.  The 
impression was left knee strain.  In June 1989, the veteran 
reported that his left knee had been sore for the last year 
with increased pain with jogging.  There was mild crepitance.  
In October 1991, service treatment records reveal treatment 
for left knee pain; there was full range of motion, but there 
was also slight crepitance.  Radiography was negative.  On VA 
examination in September 1997, there were mild arthritic 
changes present.  This continuity of symptoms and of some 
treatment is sufficient to render the veteran's left knee 
disorder claim well grounded.  Therefore, VA's duty to assist 
the veteran in the development of this claim has been 
triggered.

In this case, VA's duty to assist includes the performance of 
a through examination.  In the April 1996 decision, the Board 
remanded the veteran's left knee disability claim for the 
performance of such a thorough examination because there was 
uncertainty as to the etiology of the current condition.  In 
that decision, the Board noted that chondromalacia of the 
left knee had been found during service and that arthralgia 
of the left knee had been identified on VA examination in 
March 1994.  Consequently, the Board concluded:

It is imperative that the x-ray studies include 
anterior-posterior weight-bearing views and 
"sunrise views" of the knee, so as to be able to 
clinically ascertain whether chondromalacia is 
present.

Although the September 1997 VA examination is otherwise 
thorough, it does not resolve the issue presented by the 
Board in its April 1996 remand: the existence of 
chondromalacia during service and of arthralgia of the left 
knee in 1994 and any relationship between the two conditions.  
In Stegall v. West, 11 Vet.App. 268, 271 (1998), the Court 
held that a RO is required to comply with the terms of a 
remand by the Board to the RO for further adjudication of a 
particular claim.  Therefore, this particular matter will be 
remanded to the RO for the conduct of an examination to 
ascertain the precise nature of the veteran's current left 
knee disability, to specifically discuss the history of the 
veteran's left knee disorders in view of the recorded 
history, and to render an opinion as to whether or not any 
current left knee disorder is related to in-service findings 
or diagnoses.

Accordingly, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to his left knee 
disorder claim and to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following:

1. The RO must schedule the veteran for 
a complete and thorough VA examination 
in order to determine the precise nature 
of the veteran's current left knee 
disability, to specifically discuss the 
history of the veteran's left knee 
disorders in view of the recorded 
history, and to render an opinion as to 
whether or not any current left knee 
disorder is related to in-service 
findings or diagnoses.  The examining 
specialist should specifically discuss 
the in-service findings of 
chondromalacia, the post-service 
findings of arthralgia, and all other 
pertinent findings.  The examiner should 
be provided with the veteran's claims 
folder and should review the veteran's 
medical history prior to conducting the 
examination.  All appropriate tests and 
studies should be accomplished at this 
time.  The examination report should set 
forth all pertinent findings in a clear, 
comprehensive, and legible manner.

Upon remand, the veteran will be free to submit additional 
evidence, such as any records of private medical treatment 
pertaining to his disability and condition.  See 38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.103(a) (1999); Kutscherousky v. 
West, 12 Vet.App. 369 (1999); Quarles v. Derwinski, 3 Vet. 
App. 129 (1992).  The Board notes that a remand "confers on 
the veteran or other claimant, as a matter of law, the right 
to compliance with the remand orders."  Stegall, 11 Vet. 
App. at 26???.  

Following completion of the above development, the RO should 
then review the entire evidentiary record in order to 
determine if service connection for a left knee disorder may 
be granted.  If the decision remains adverse to the veteran, 
he and his representative should be furnished with a 
supplemental statement of the case.  The case should 
thereafter be returned to the Board for further review, as 
appropriate. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals







